United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3677
                       ___________________________

                               Larry Wayne Jones

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   Curtis Meinzer, Assistant Warden, Varner Supermax, ADC; James Banks,
  Warden, Varner Unit, ADC; Larry D. May, Chief Deputy Director, Arkansas
  Department of Correction; Wendy Kelley, Director, Arkansas Department of
  Correction; Benny Magness, Chairman, Arkansas Board of Correction; Mary
  Parker, Vice Chairman, Arkansas Board of Correction; Ken Jones, Member,
    Arkansas Board of Correction; Drew Baker, Member, Arkansas Board of
Correction; Alonza Jiles, Member, Arkansas Board of Correction; Bobby Glover,
 Member, Arkansas Board of Correction; Janis Walmsley, Secretary, Arkansas
Board of Correction; John Felts, Member, Arkansas Board of Correction; Tyronne
              Broomfield, Member, Arkansas Board of Correction

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                            Submitted: July 23, 2015
                              Filed: July 28, 2015
                                   [Published]
                                 ____________

Before WOLLMAN, SMITH, and BENTON, Circuit Judges.
                          ____________
PER CURIAM.

      In 2012, Arkansas inmate Larry Jones initiated the instant action raising a
challenge under the Religious Land Use and Institutionalized Persons Act to the
Arkansas Department of Correction’s (ADC’s) grooming policy, and seeking
injunctive relief. The district court granted summary judgment for defendants,
relying on this court’s decision in Holt v. Hobbs, 509 Fed. Appx. 561 (8th Cir. June
12, 2013) (unpublished per curiam). While the instant appeal was pending, the
Supreme Court granted certiorari in Holt, and reversed, holding that ADC’s grooming
policy substantially burdened the plaintiff inmate’s exercise of religion. See Holt v.
Hobbs, 135 S. Ct. 853 (Jan. 20, 2015). Following the Supreme Court’s decision, we
granted appellees’ motion to supplement the record on appeal with ADC’s new
grooming policy, effective February 6, 2015.

        Consistent with our prior order denying appellees’ motion to dismiss this
appeal as moot, we conclude once again--in response to the renewed mootness
arguments in appellees’ appeal brief--that Jones’s appeal has not been plainly mooted
by the new grooming policy. Cf. Chafin v. Chafin, 133 S. Ct. 1017, 1023 (2013)
(appeal should be dismissed as moot when, by virtue of intervening event, court of
appeals cannot grant “any effectual relief whatever” in favor of appellant). We
decline to reach the merits of this appeal, however, and will remand this matter to the
district court to consider Jones’s complaint in light of the new grooming policy and
the Supreme Court’s decision in Holt. See Schweiss v. Chrysler Motors Corp., 922
F.2d 473, 476 (8th Cir. 1990) (noting benefit of having district court address issue in
first instance).

      Accordingly, we vacate the judgment of the district court, and remand (1) for
consideration of whether Jones is entitled to relief under Holt, (2) for a ruling on his
request to amend his complaint to add new claims for injunctive relief, and (3) for
consideration of appellees’ previously raised argument below that one or more of

                                          -2-
Jones’s existing claims for injunctive relief are barred under Heck v. Humphrey, 512
U.S. 477 (1994).




                                        -3-